 

Exhibit 10.39

 

[t1702407_ex10-39img01.jpg] 

August 1, 2016 Dean J. Warras * * Dear Dean: On behalf of Phibro Animal Health
Corporation (the “Company") I am pleased to provide you with the retention
bonuses described in this letter (this “Retention Letter Agreement") such that
we may continue to count on your valuable contribution toward the Company's
future success. The retention bonuses provided herein are subject to the terms
and conditions set forth below. On or about on each of July 31, 2016, January
31, 2017, July 31, 2017, and July 31, 2018 (each, a “Payment Date"), and subject
to your continued employment through the applicable Payment Date, the Company
will provide you with a retention bonus of, respectively, $300,000, $120,000,
$250,000, and $250,000 (each, a "Retention Bonus"). Each Retention Bonus will be
subject to clawback by the Company in the event that you resign or are
terminated for cause by the Company, in each case, during the 60-month period
following the applicable Payment Date: provided, that such clawback obligation
shall decrease ratably (on a monthly basis) such that the amount of each
Retention Bonus subject to such clawback at any given time shall be determined
by multiplying the Retention Bonus by a fraction, (x) the numerator of which is
60 minus the number of full months that have elapsed since the relevant Payment
Date and (y) the denominator of which is 60. Dean, I am excited about our future
at the Company and the potential of your leadership, and I look forward to
working with you. Please indicate your acceptance of this Retention Letter
Agreement and these terms by signing and returning a copy to the Company at your
earliest convenience. Sincerely, Larry L. Miller Chief Operating Officer Copy:
Jack Bendhelm Dan Welch The above terms and conditions accurately reflect our
understanding regarding the terms and conditions of the Retention Bonuses, and I
hereby confirm my agreement to the same. Dated: August 2, 2016 Dean J. Warras
HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD.® GlenPointe Centre East, 3rd Floor
/ 300 Frank W. Burr Blvd., Ste. 21 /Teaneck, NJ 07666-6712 Direct:
1-201-329-7300 / Fax: 1-201-329-7399

 



 

 